Citation Nr: 0403920	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to June 1956.  He also had service as a member of 
the national guard prior to retirement in February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
did not appear for a scheduled hearing before RO personnel in 
January 2003.  Therefore, the Board finds there are no 
pending requests for a personal hearing.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran has not provided competent evidence of a 
present nervous disorder nor has he described any persistent 
or recurrent symptoms of a nervous disability to demonstrate 
any merit to his claim.  

3.  A present nervous disorder is not shown by the evidence 
of record nor is a chronic nervous disorder shown to have 
been present during military service.


CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  

The Board finds that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in January 2002.  Although the veteran 
was notified of the VCAA and its applicable provisions 
subsequent to the adjudication of his claim, in light of the 
clear lack of merit of this claim the Board finds he was not 
prejudiced by any notice deficiency.  But see, Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
record shows the veteran was adequately informed by the RO's 
January 2002 correspondence and by the June 2002 statement of 
the case that he was responsible for providing certain 
evidence in support of his claim to include information 
showing a present disability or persistent or recurrent 
symptoms of a disability.  He was given repeated 
opportunities to provide such information during the course 
of this appeal, but either could not or would not do so.  

The veteran was sufficiently informed of the efforts to 
obtain evidence on his behalf and of the evidence actually 
received by VA by statements of the case issued in June 2002, 
March 2003, and August 2003.  As he has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  Although the veteran stated in his November 
2001 notice of disagreement that he had been treated for a 
nervous disorder at a VA facility in 1957, efforts to obtain 
treatment records dated earlier than 1971 from that facility 
were unsuccessful.  It is also significant to note that in 
his February 2001 application the veteran indicated he had 
not been treated either during or after service for his 
claimed nervous disorder and that in an April 1981 report of 
medical history he denied a history of nervous trouble of any 
sort.  In light of VA efforts to obtain these treatment 
records and because of the inconsistent reports provided by 
the veteran, the Board finds further attempts to obtain 
additional VA medical evidence would be futile.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  

Although a VA medical opinion was not obtained in this case, 
the record does not include competent evidence of a present 
nervous disorder nor has the veteran described any persistent 
or recurrent symptoms of a nervous disability.  While he 
claims his life has been affected by a nervous disability, 
his assertions do not identify any specific symptoms as a 
result of that claimed disorder.  In addition, the veteran's 
May 1956 separation examination and an April 1981 service 
department quadrennial examination revealed normal clinical 
psychiatric evaluations.  In April 1981, the veteran also 
denied a history of nervous trouble of any sort.  Therefore, 
the Board finds a VA medical opinion is not necessary and the 
available medical evidence is sufficient for an adequate 
decision.  The duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  Regulations specifically 
provide that VA may refrain from or discontinue providing 
assistance in cases such as this when a claim is inherently 
incredible or clearly lacks merit.  38 C.F.R. § 3.159(d).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, service medical records show the veteran was 
treated for injuries to the 3rd and 4th fingers of the left 
hand in August 1955 when his fingers were caught in a box car 
door.  Records are negative for diagnosis or treatment for a 
nervous disorder during military service.  The veteran's May 
1956 separation examination and an April 1981 service 
department quadrennial examination revealed normal clinical 
psychiatric evaluations.  In his April 1981 report of medical 
history the veteran denied a history of nervous trouble of 
any sort.  Post-service medical reports of record are also 
negative for diagnosis or treatment for a nervous disorder.

Based upon the evidence of record, the Board finds a present 
nervous disorder is not shown by competent evidence nor is a 
chronic nervous disorder shown to have been present during 
military service.  In the absence of any competent evidence 
to the contrary, the 1956 and 1981 service department 
findings of normal psychiatric evaluations are persuasive.  
Although the veteran believes he has a nervous disorder 
incurred as a result of an injury during active service, he 
is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Therefore, based upon the evidence of record, 
the Board finds service connection for a nervous disorder is 
not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.




ORDER

The appeal for entitlement to service connection for a 
nervous disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



